Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al US PGPUB (20190042955) and further in view of Haigh et al (U.S.PGPUB 2018/0307945).

1.    As per claims 1,13,24 Cahill disclosed a computing device adapted for artificial intelligence (AI) model 5processing, the computing device comprising: communication circuitry to receive a request for an Al operation using an Al model; and processing circuitry configured to: process the request for the Al operation; 10identify, based on the request, an Al hardware platform for execution of an instance of the Al model (Paragraph. 0022); 

However Cahill did not disclose in detail, “and cause execution of the Al model instance using the Al hardware platform”.

In the same field of endeavor Haigh disclosed, “A first service of the multiple independent processes is configured to handle scaling by dynamically calling in additional computing devices to load on and run additional instances of each independent process wrapped in its own container as needed. The multiple independent processes improve an efficiency of the one or more computing platforms hosting the AI engine by scaling over an amount of available computing platforms” (Paragraph. 0007).
  It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated A first service of the multiple independent processes is configured to handle scaling by dynamically calling in additional computing devices to load on and run additional instances of each independent process wrapped in its own container as needed. The multiple independent processes improve an efficiency of the one or more computing platforms hosting the AI engine by scaling over an amount of available computing platforms as taught by Haigh in the method and system of Cahill to reduce latency result in increased productivity.


152.     As per claims 2,14 Cahill-Haigh disclosed wherein the request includes input data to be analyzed with the execution of the Al model instance, and wherein the execution of the Al model instance performs an inference operation with the Al model on the input data (Haigh, Paragraph. 0176).  

203.     As per claims 3,15 Cahill-Haigh disclosed wherein the request for the Al operation indicates service level agreement (SLA) information and cost information for execution of the instance of the Al model (Cahill, Paragraph. 0068).  

4. 	As per claims 4,16 Cahill-Haigh disclosed wherein the request for the Al 25operation includes an identifier of the Al model, wherein the processing circuitry is further configured to obtain a binary for the Al model instance based on the identifier (Cahill, Paragraph. 0097).  

5. 	As per claims 5,17 Cahill-Haigh disclosed wherein the operations to obtain the 30binary include operations to retrieve the binary for the Al model instance from a data store, the data store hosting a plurality of Al model instances for a plurality of Al hardware platforms (Cahill, Paragraph. 0097).  

6. 	As per claims 6,18 Cahill-Haigh disclosed wherein the request for the Al operation includes a description of the Al model, wherein the description of the Al model specifies a type of neural network, a type of structures used in the neural network, and weights applied in the neural network (Cahill, Paragraph. 0022).  

7. 	As per claims 7,19 Cahill-Haigh disclosed wherein the request for the Al operation includes binary data for the Al model instance, and wherein the Al model instance is executed using the binary data (Cahill, Paragraph. 0097).  

108. 	As per claims 8,20 Cahill-Haigh disclosed further comprising: storage memory to store respective binary data for a plurality of Al models, including a binary used for execution with the Al model instance (Cahill, Paragraph. 0097).  

9. 	As per claims 9,21 Cahill-Haigh disclosed wherein the request for the Al 15operation includes an indication of an accelerator type, and wherein the accelerator type corresponds to a type of Al hardware platform from among a plurality of platform types (Cahill, Paragraph. 0096).  

10. 	As per claim 10 Cahill-Haigh disclosed wherein the computing device is 20implemented as an edge gateway or edge switch within an edge computing platform, and wherein the Al hardware platform comprises an accelerator operable as one of a plurality of hardware accelerators within the edge computing platform (Cahill, Paragraph. 0096).  

2511. 	As per claims 11,22,25 Cahill-Haigh disclosed wherein the plurality of hardware accelerators comprises hardware designated to perform Al operations, the hardware selected from among: field programmable gate array (FPGA) units, neural processing units, neural compute sticks, application-specific integrated circuit (ASIC) units, graphical processing unit (GPU) arrays, vision processing 30units, or neuromorphic hardware units (Cahill, Paragraph. 0114).  

12. 	As per claims 12,23 Cahill-Haigh disclosed wherein the request for the Al operation is received from an edge device communicatively coupled to the edge Atty Dkt. No.: 1884.650US146 Client Ref. No. AB0258-UScomputing platform, wherein the operations performed by the processing circuitry further include operations to: communicate, to the edge device, results of the execution produced from the Al model instance (Cahill, Paragraph. 0096).




Conclusion

13.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
14.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443